DETAILED ACTION
	This is in response to the application filed on August 17th 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in claims 13-14 and 16-20.  Claim 15 is not interpreted under 112(f) because it recites sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  it recites “singe” instead of single.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutz et al. US 10,122,600 B1.

Regarding claim 1, Hutz discloses a method for exchanging messages in an IoT communication system (communicate messages from sensors to other devices – see abstract, Fig. 1);
sending, by a first device, message requests for transmitting messages to a second device;
identifying, by the first device, at least one of a size of each of the messages associated with the message requests or a priority of each of the messages associated with the message requests, wherein the priority of each of the messages is identified as a low priority, a medium priority, or a high priority (identify size of messages – col. 3 ln. 4-7 and col. 14 ln. 11-24; also consider priority – col. 3 ln. 15-17);
determining, by the first device, to aggregate the message requests, when at least one of the size of each of the messages associated with the message requests is less than a threshold segment size or the priority of each of the messages associated with the message requests is one of the low priority or the medium priority (aggregate message requests based on size and priority in order to reduce overhead – see Fig. 4 and col. 12 ln. 24-34; and see col. 13 ln. 34-39 which teaches immediately sending “high priority” messages which is the corollary to aggregating low and medium priority messages);
aggregating, by the first device, the message requests into a single message request (aggregate – abstract, col. 12 ln. 15-34 and Fig. 4); and
sending, by the first device, the single message request to the second device (transmit message over network between devices – Figs. 2 and 3).

Regarding claim 2, Hutz discloses receiving by the second device the single message request including the aggregated message requests; and splitting by the second device, the single message request into a plurality of individual message requests (server dequeues data from aggregated message by splitting into individual frames – see col. 11 ln. 44-45).

Regarding claim 3, Hutz discloses they first device includes one of an originator user equipment or a message server (user equipment / server – Fig. 2).

Regarding claim 4, Hutz discloses the second device includes one of a target user equipment, a group of target user equipment, an application server or a group of application servers (user equipment / server – Fig. 2).

Regarding claim 5, Hutz discloses each of the messages includes one of: a group messages from a plurality of different originator UEs targeted towards the same second device, wherein the second device includes the group of application servers; OR a point-to-application message from the originator UE targeted towards the application server (system can group messages from multiple sensors or send messages from single device to application server – Fig. 2 and col. 14 ln. 31-46).

Regarding claim 7, Hutz discloses aggregating the message request into the single message request is performed based on a scheduling policy including: determining a time period to wait for receiving subsequent message requests to aggregate before sending the single message request to the second device (pre-determined amount of time has elapsed – see col. 2 ln. 50-51); initiating a timer with a timer value of the determined time period (time period – col. 2 ln. 50-51); recursively initiating the subsequent message requests and determining to aggregate … until an expiry of the timer (determine time has elapsed – col. 2 ln. 50-51 and col. 11 ln. 4-9); and aggregating the message requests determined to aggregate into the single message request (transmit aggregate in response to timer – Figs. 3 and 4).

Regarding claim 9, Hutz discloses aggregating the messages request into the single message request includes at least one of: a total number of message request, or a list of individual messages (see Fig. 1 which shows a list that includes the total number of messages; also see col. 14 ln. 55-67 which teaches using identifiers in the aggregated message request).  Hutz does not explicitly disclose the message request includes an identity of the client on the first device or the second/server device but this is likely inherent depending on the protocol used.



Regarding claim 13, it is a device claim that corresponds to the method of claim 1.  Hutz discloses a device to perform the method (Fig. 2), therefore this claim is rejected for the same reasons.

Regarding dependent claims 14-16, they correspond to previous claims 2-5 (claim 15 combines the features from claims 3 and 4), so they are rejected for similar reasons.

Regarding claims 18-19, they correspond to claims 7 and 9 respectively; thus they are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz.

Regarding claim 8, Hutz does not explicitly disclose the threshold segment size is a size allowed for transmit over an available transport protocol.  However, it does teach using a maximum buffer size (col. 14 ln. 10-18) which is similar to a maximum protocol size.  One of ordinary skill in the art would have known that a protocol has a maximum packet/frame size and based on the teaching of Hutz that aggregating messages reduces header overhead (col. 12 ln. 24-34), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutz to set the threshold size to be the same as the maximum size allowed based on the transport protocol.  This would result in the highest sensor data to transmission size ratio which Hutz suggests is beneficial.

Regarding claim 10, Hutz discloses sending by the originator UE, the single message request to a message server, wherein the single message request includes the aggregated message requests (aggregate requests and send to serer – see abstract, col. 12 ln. 15-34 and Figs. 1-2,) and sending, by the message server, the single message request to the second device (send message requests between devices via the server – Figs. 2-3).
Hutz does not explicitly disclose authenticating, by the message server the originator UE is authorized to send the message request to the second device but this is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutz so that a server performs authentication of a user/device as this is common knowledge in the art.  This is merely the incorporation of a well-known technique according to its established function in order to yield a predictable result.

Regarding claim 12, Hutz does not explicitly disclose sending, receiving and forwarding a delivery report for the received single message request but this is well-known in the art (see pertinent art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutz to send and forward a delivery report regarding delivered messages between devices using a server.  This is merely the incorporation of a well-known technique according to its established function in order to yield a predictable result.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz in view of Sangameshwara et al. US 2019/0289439 A1.

Regarding claims 6 and 17, Hutz discloses a format of each of the message requests includes: a unique message ID identifying the messages (sensors have unique IDs which are included in the message – col. 14 ln. 55-67);
the payload field identifying content of the messages (message has body with event data which is “content” – see Fig. 1); and
the priority of each of the messages (messages have correlated priority levels – col. 13 ln. 34-50).

Hutz does not explicitly disclose an application ID field identifying an application for which a payload filed is intended on the second device, or a disposition field indicating a disposition type expected from the second device.  But this is taught by Sangameshwara (Figs. 2A-2B, paragraphs 21 and 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutz with the application ID and disposition type taught by Sangameshwara for the purpose of exchanging messages.  Sangameshwara teaches this is useful because the application ID identifies the application for which the data is intended and the disposition type indicates the type of disposition requested (see paragraph 21 and Fig. 27).

Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz in view of Lee et al. US 2012/0005727 A1.

Regarding claim 11, Hutz does not explicitly disclose sending, by the message server, a reject message to the originator UE with a cause for rejection, when the originator UE is not authorized to send the single message request to the second device.  But this is taught by Lee as preforming user terminal authentication (abstract, Fig. 1) and upon authentication failure, rejecting a user including sending a message indicating the failure reason (paragraph 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutz to perform authentication and sending reject message with reasons as taught by Lee for the purpose of informing a user why the authentication was unsuccessful.  This would allow a user to re-try authorization and cure the deficiency.

Regarding claim 20, it combines features from claims 10-11, thus it is rejected for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zdarsky et al. US 2012/0044887 A1 discloses a mobile terminal sending request messages (abstract, Fig. 1) and performing message aggregation (paragraph 19, Fig. 2) and de-aggregation into single request messages (paragraph 44).
Baldwin et al. US 2002/0004820 A1 discloses delivery reports are known in the prior art (paragraphs 26-27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975